On petition for Rehearing.
SHANNON, Judge.
Both the petitioner, George Haston, and the Florida Industrial Commission have joined in a petition for rehearing or, in the alternative, that this court enter a clarifying opinion. This court, after studying our prior opinion herein, together with the record and briefs, has decided that it will enter a clarifying opinion.
On the original petition for certio-rari the petitioner complained of the final order which the Florida Industrial Commission had entered. In that order the full commission had found that the claimant had suffered a compensable injury, but that the evidence did not support the finding of the deputy commissioner that the claimant had reached maximum medical improvement, and in the decretal portion of the order it had set aside the entire order previously entered by its deputy commissioner. In our opinion we sustained the full commission in its finding that the claimant had suffered a compensable injury, but, as petitioner points out, we granted the writ and ordered the commission to enter an order remanding the case to the deputy commissioner “with the express authority to conduct any proceedings necessary to deter*726mine the sole issue of the extent, if any, of the claimant's permanent partial disability.” In our opinion we should have directed the commission to enter an order remanding the case to the deputy commissioner with the express authority to conduct any proceedings necessary to determine whether the claimant is entitled to any compensation for temporary disability, whether he had reached maximum medical recovery, and the extent, if any, of the claimant’s permanent partial disability.
Accordingly, we hereby modify our original opinion to the extent that the above language which states “with the express authority to conduct any proceedings necessary to determine whether the claimant is entitled to any compensation for temporary disability, whether he had reached maximum medical recovery, and the extent, if any, of the claimant’s permanent partial disability,” is substituted in place of the above quoted language of our opinion.
The petition for rehearing is denied.
ALLEN, C. J., and SMITH, CULVER, Associate Judge, concur.